      Case 2:13-cr-00291 Document 20 Filed 05/29/20 Page 1 of 3 PageID #: 96



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:13-cr-00291

RETSYN DESHAWN OWENS

                       MEMORANDUM OPINION AND ORDER

          Pending before the court is Defendant Retsyn Deshawn Owens’s pro se Motion

for Court Order Granting Immediate Release to Home Confinement Pursuant to the

CARES Act. [ECF No. 18]. For the reasons that follow, the motion is DENIED without

prejudice.

     I.      Background

          On December 27, 2013, Judge Thomas E. Johnston revoked Defendant Owens’s

supervised release and sentenced him to 24 months imprisonment to run consecutive

to Defendant’s sentence in Criminal Action: 2:13-cr-00088. [ECF No. 7]. In Criminal

Action: 2:13-cr-00088, [ECF No. 39] (Jan. 2, 2014), Judge Johnston sentenced Mr.

Owens to 151 months imprisonment followed by three years supervised release for

conspiracy to distribute cocaine base in violation of 21 U.S.C. § 846. Mr. Owens is

currently serving his sentence of imprisonment at Federal Correction Institute

Loretto Camp in Cresson, Pennsylvania. Mr. Owens now asks the court for

compassionate release because of the current public health crisis caused by COVID-
     Case 2:13-cr-00291 Document 20 Filed 05/29/20 Page 2 of 3 PageID #: 97



19. [ECF No. 18]. On May 29, 2020, this case was reassigned from the docket of Judge

Johnston to myself. [ECF No. 19].

    II.     Exhaustion of Administrative Remedies and Section 3582(c)(1)(A)

          The First Step Act empowers criminal defendants to request compassionate

release for “extraordinary and compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i). But

before they make such requests, defendants must ask BOP to do so on their behalf

and give BOP thirty days to respond. See § 3582(c)(1)(A). Upon such a motion from

BOP or from a defendant (after BOP denies the request or thirty days has elapsed

since the request was filed), a court “may reduce the term of imprisonment….” 18

U.S.C. § 3582(c)(1)(A)(i). Though some district courts have waived Section 3582’s

exhaustion requirement because of the COVID-19 pandemic, 1 the majority of district

courts have found that failure to exhaust administrative remedies is a death knell to

a defendant’s request for compassionate release. 2 I recently held in agreement with


1
  See e.g.,United States v. Paul Gileno, No. 3:19-CR-161-(VAB)-1, 2020 WL 1916773, at *5 (D. Conn.
Apr. 20, 2020) (finding that the exhaustion requirement should be waived as undue delay in
defendant’s release could result in catastrophic health consequences for him in light of his underlying
health conditions and the COVID-19 pandemic); United States v. Jones, Criminal No. 3:11cr249-MHL,
ECF No. 47 (E.D. Va. Apr. 3, 2020) (finding that the defendant’s “unique circumstances and the
exigency of a rapidly advancing pandemic” justified waiver of the exhaustion requirement); United
States v. Perez, No. 17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (finding that the
defendant’s “undisputed fragile health, combined with the high risk of contracting COVID-19 in the
[Metropolitan Correctional Center], justifies waiver of the exhaustion requirement,” because the
defendant had “less than three weeks remaining on his sentence” and suffered “severe side effects”
from two surgeries); United States v. Calvin, No. 19 Cr. 179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
Apr. 2, 2020) (finding that “all three exceptions to the exhaustion requirement apply to Defendant’s
request”).

2
 See e.g., United States v. Wright, No. 17 CR 695 (CM), 2020 WL 1922371, at *1 (S.D.N.Y. Apr. 20,
2020); United States v. Feiling, No. 3:19 CR 112 (DJN), 2020 WL 1821457, at *5 (E.D. Va. Apr. 10,
2020; United States v. Underwood, No. CR TDC-18-0201, 2020 WL 1820092, at *2 (D. Md. Apr. 10,
2020); United States v. Sundblad, No. CV 6:16-CR-00047-JMC, 2020 WL 1686237, at *2 (D.S.C. Apr.
7, 2020); United States v. Carver, No. 19 Cr. 6044, 2020 WL 1604968, at *1 (E.D. Wa. Apr. 1, 2020);
                                                  2
     Case 2:13-cr-00291 Document 20 Filed 05/29/20 Page 3 of 3 PageID #: 98



the majority of courts, finding that a defendant must exhaust his or her

administrative remedies before motioning this court. United States v. Thompson, ---

F.Supp.3d---, No. 2:18-CR-00105, 2020 WL 2121371, at *4 (S.D.W. Va. May 5, 2020).

I adopt and incorporate my reasoning in Thompson here. See id.

       Mr. Owens has not exhausted his administrative remedies by filing a request

with BOP and waiting the requisite 30 days for a response. In his motion, Mr. Owens

attached a request for compassionate release which he sent to the Warden on May

18, 2020. Accordingly, I do not reach the merits of Mr. Owens’s motion for

compassionate release. The motion is DENIED without prejudice for failure to

exhaust administrative remedies, which means he is not barred from bringing the

motion again after he has exhausted administrative remedies.

   III.    Conclusion

       Defendant’s motion for compassionate release, [ECF No. 18], is DENIED

without prejudice. The court DIRECTS the Clerk to send a copy of this Order to the

defendant and counsel, the United States Attorney, the United States Probation

Office, and the United States Marshal.

                                             ENTER:          May 29, 2020




United States v. Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United
States v. Williams, No. 15 Cr. 646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020); United States v.
Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020); United States v. Zywotko,
No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13
Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Hernandez, No.
18 Cr. 834 (PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, No. 18
Cr. 602 (WHP), 2020 WL 1428778. at *1 (S.D.N.Y. Mar. 24, 2020).
                                                 3
